Citation Nr: 0811708	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis to include A, 
B, and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.  He also served with the National Guard.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board remanded this case in December 2004.  Through the 
remand, the Board also requested issuance of a statement of 
the case on a claim of entitlement to service connection for 
residuals of a L4-L5 lumbar disc herniation.  The RO 
completed this directive, however, the veteran did not file a 
VA Form 9 (substantive appeal) to perfect his appeal on that 
issue to the Board.  Hence, the current appeal is limited in 
scope to adjudication of the claim pertaining to a hepatitis 
disorder.  38 U.S.C.A. § 7105.
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence indicating that the 
veteran has a current disability resulting from exposure to 
either hepatitis A or B.
 
2.  The preponderance of the medical evidence weighs against 
finding that hepatitis C is causally related to the veteran's 
service.
 
 
CONCLUSIONS OF LAW
 
1.  A current disability that is due to the hepatitis A or B 
virus was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).
 
2.  Hepatitis C was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in November 2002, February 2003 and December 2004, as well as 
the July 2003 statement of the case and September 2005 
supplemental statement of the case, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant,  and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated in September 2005.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting  the appellant that 
reasonably affects the fairness of this adjudication.  The 
appellant is not prejudiced by the timing of the notice 
provided, or by the substantive quality of any VA notice.
 
Background
 
Treatment records during active duty service indicate that in 
September 1973, the veteran was evaluated for complaints of 
stomach cramps and possible hepatitis. He also had tenderness 
over the liver.  The veteran reportedly had been exposed to 
hepatitis through needle contact.  He underwent a blood test 
to determine the basis for his symptoms.
 
Later that month, the veteran was placed on a temporary 
medical profile restricting him to light duty and no physical 
training for two weeks, as the result of the diagnosis of 
hepatitis.  An accompanying report indicates that this 
disorder was considered to have developed in the line of 
duty.  There was no notation of residual disability from 
hepatitis on an October 1974 separation examination.
 
An October 1988 quadrennial review examination during the 
veteran's National Guard service indicated a history of 
hepatitis in 1973 with no more problems since then.
 
An August 2002 RO rating decision denied entitlement to 
service connection for nonspecific hepatitis.  
 
VA outpatient treatment records since early-2000 indicate 
several hospital admissions for detoxification and treatment 
or substance abuse, with ongoing diagnoses of alcohol 
dependence, and polydrug dependence, cocaine.
 
A May 2003 decision denied a claim for service connection for 
hepatitis A.
 
The veteran underwent VA examination of the liver, 
gallbladder and pancreas in April 2003.  He then reported 
that he was treated for hepatitis in 1973.  He gave a history 
of coming back from training when several soldiers were sick 
simultaneously and all had anorexia and jaundice.  He himself 
was hospitalized for about a week, then was on bed rest for 
about two weeks.    
 
The appellant indicated a history of numerous admissions for 
detoxification for alcoholism and most recently for alcoholic 
pancreatitis.  He denied current drug use, but stated that 
the prior year he did use marijuana and before that cocaine, 
although his main drug was alcohol.  He had used various 
other drugs previously, namely heroin in 1972.  The veteran 
reported having been in many fights in which he was covered 
with blood.  Review of the post-service medical history 
revealed normal liver function test results except during 
episodes of acute alcoholic hepatitis.  In April 2001, a 
blood test for hepatitis had shown he was positive for 
hepatitis A virus antibody total and hepatitis B core 
antibody, hepatitis B-surface antigen was negative, hepatitis 
C antibody was positive, and hepatitis B-surface antibody was 
positive.  The veteran denied having received any treatment 
for hepatitis C. 
 
A physical examination revealed no abnormalities of the 
abdomen, extremities, lungs, or ear, nose and throat.  
Records of service treatment history did not show any data on 
his hospitalization for hepatitis.  There was one progress 
note available from September 1973 and a contemporaneous 
elevated liver function test.  The April 2003 diagnosis was 
positive antibody to hepatitis C; and positive antibody to 
hepatitis A and B.  The examiner indicated that review of 
service records and the history provided by the veteran, 
including a group of soldiers becoming sick at the same time 
upon return from the field, argued in favor of hepatitis A 
while he was on active duty.  It was concluded that the 
hepatitis the veteran had while on active duty more likely 
than not was hepatitis A.  
 
In an April 2004 statement the veteran indicated that other 
incidents during service due to which he may have contracted 
claimed hepatitis besides the documented 1973 exposure to a 
needle, included having assisted medical personnel in 
emergency medical care for injured persons, and assisting 
individuals who had overdosed on drugs and may have had 
needles or knives in their possession. 
 
During an April 2004 Board hearing, the veteran testified 
that while on active duty he received several vaccinations 
that provided a risk factor in developing hepatitis.  He 
stated there were some instances where he received cuts going 
out into the field, or was involved in bar fights during 
service that could have led to the illness.  With regard to 
other risk factors, he explained that he did not receive any 
blood transfusions or obtain any tattoos while on active 
duty.  His representative further contended that several of 
the symptoms the appellant manifested in service were 
overlapping for hepatitis A and C, and may have constituted 
actual symptoms of  the latter form of hepatitis.  Also 
alleged was that there was no confirmation of actual drug use 
during service.
 
On re-examination in January 2005, the veteran described a 
history of alcohol abuse, intravenous heroin use that stopped 
over 20 years ago, and the nasal snorting of cocaine that 
purportedly stopped 15 years ago.  He stated he had a blood 
transfusion during a laminectomy surgery for a herniated disc 
at L4-L5 in 1983.  The examiner indicated his review of the 
claims file.  Following a physical examination the diagnosis 
was inactive hepatitis C.  In the opinion of the VA examiner, 
the veteran had a bout of hepatitis while on active duty in 
1973.  The clinical presentation of this episode was more 
consistent with hepatitis A rather than hepatitis C, although 
the latter could not be absolutely ruled out.  Further 
indicated was that current scientific data about transfusion 
of hepatitis C established that injecting drug use comprised 
60 percent of sources identified, sexual contact  15 percent, 
blood transfusion (before screening was available) 10 
percent, unknown 10 percent, and other causes 5 percent.  
Hepatitis C infection had also been associated with 
intranasal cocaine use presumably due to blood in shared 
straws.  The majority of patients infected by hepatitis C 
acquired the disease through intravenous drug use or blood 
transfusion, the latter of which had become rare.  The 
examiner determined that although the veteran claimed 
exposure to hepatitis C from military service, his previous 
use of intravenous drugs, nasal drugs, as well as blood 
transfusion before 1985 were felt to be more of a causative 
factor.  The physician concluded that the veteran's hepatitis 
C was less likely than not caused by his active military 
service.
 
Analysis
 
Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).
 
An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
 
Based upon the record pertaining to the claimed manifestation 
of hepatitis A and B, the veteran does not demonstrate 
present symptoms or effects of either disorder as to clearly 
substantiate a medical diagnosis of either disability.  The 
April 2003 VA examination indicated that the veteran had 
positive antibodies for hepatitis types A, B and C.  
Significantly, however, the only current diagnosis provided 
by the January 2005 examiner, was inactive hepatitis C.  The 
statement from the former examiner by contrast essentially 
sets forth laboratory findings as to responses to 
immunological studies.  It does not postulate any current 
pathology.  Notably, both examiners considered the bout of 
hepatitis in 1973 during service in all likelihood to have 
been hepatitis A.  Given the disinclination of either opinion 
to link a present form of hepatitis to service, the 
implication is that the initial occurrence of hepatitis was 
an acute episode that effectively resolved.  The service 
treatment history is also consistent with that conclusion, 
given that following a two-week temporary physical profile 
there were no further hepatitis symptoms demonstrated, 
including on an October 1974 separation examination.  Thus, 
in reference to claimed hepatitis A, there is no competent 
evidence of chronic residuals of the documented in-service 
incident.  There also is no confirmation of any diagnosis of 
hepatitis B, including on examination or extensive VA 
outpatient treatment indicating that immunological reactivity 
to hepatitis B corresponds to a previous or still extant 
manifestation of an actual disorder.  
 
Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski,  2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also 
38 U.S.C.A. § 1110.  As the record does not identify a 
present disabling pathology in connection with hepatitis A, 
or B, there is no objective basis to correspond to further 
evaluation of this component of the veteran's 
claim.            
 
As to the issue of entitlement to service connection for 
hepatitis C, the preponderance of the medical evidence 
demonstrates that this disorder is not incidental to 
service.  The January 2005 VA examiner concluded that 
hepatitis C was less likely than not due to service on 
considering pertinent risk factors, both service and 
nonservice-related.  According to the specific treatment 
history, and reviewing existing medical literature, it was 
determined that drug abuse and a post-service blood 
transfusion constituted the most likely etiology.  To this 
effect, an award of compensation benefits premised on 
substance abuse is expressly precluded.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(d).  The January 2005 opinion was also 
thoroughly grounded in the treatment background of this 
case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(probative value of medical opinion evidence is based, 
amongst other factors, on the medical expert's examination, 
knowledge and skill in analyzing the data, and the conclusion 
that is reached).  This physician further found, as did the 
April 2003 examiner, that the documented episode of illness 
in service was to a substantial likelihood hepatitis A, 
thereby ruling out that incident as the original onset of 
eventually diagnosed hepatitis C.  The opinion thus had a 
comprehensive basis upon which to consider it probative on 
the issue of causation. 
 
The Board considered the veteran's assertions in this case, 
in alleging that he presently has hepatitis that began during 
service, and is due to one or more factors recognizable as 
the basis for a grant of service connection.  As a lay 
person, however, he does not possess the requisite training 
and expertise to render an opinion on a medical question.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
For these reasons, the claim of entitlement to service 
connection for hepatitis to include A, B, and C must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is not applicable. 
 See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for hepatitis to include A, 
B, and C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


